Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/28/2022 has been entered.

DETAILED DESCRIPTION
	The following NON-FINAL Office Action is in response to applicant’s communication filed 03/28/2022 regarding application 17/061,323. 

Status of Claims
	Claim(s) 1-20 is/are currently pending and are rejected as follows. Claim(s) 1-2, 6, 14, 17, and 19 have been amended.

Response to Arguments – 101 Rejection
Applicant's arguments regarding the previously applied 101 rejection have been fully considered but are not deemed persuasive. 
Applicant argues that the claims as they have been written do not recite an abstract idea and even should they recite an abstract idea, they provide a meaningful improvement such as to overcome being directed to said abstract idea, as the claims laid out are similar to those expressed in Example 39 of the 2019 Revised Patent Subject Matter Eligibility Guidance.
Examiner disagrees as the invention recites a method for the retrieving of a customer's subscription data, extracting a set of features, assigning coefficients for use in a regression model, each of those coefficients relating to a feature, determine how important those features are to the individual using a model, and generating and transmitting a recommendation. These claims recite an abstract idea, specifically that of a mental process (Observation, Evaluations, Judgements, and Opinions with the aid of pen and paper). Applicant argues that the claims are directed towards the improvement of machine learning, however, the claims as they are written do not provide an improvement onto the technology of machine learning, but instead focus on how to utilize machine learning or "apply" an abstract idea to machine learning which does not provide an improvement of a computer. Instead the claims are focused on an intended use of machine learning, and therefore the claims are further analyzed to see if the additional element of machine learning provides a meaningful improvement onto the abstract idea. Under Step 2A, and 2B, the claims are analyzed individually and as a whole to see if the additional elements provide a meaningful improvement onto the abstract idea, however, machine learning, as it is represented in the claims and in view of applicant's specification is merely an example of "applying" the abstract idea onto a generic computer, which does not render the claims eligible. In regards to Example 39, the claims in Example 39 are directed solely to the improvement of the training of a  machine learning model. Applicant’s invention, however, utilizes a machine learning model to determine the importance of various features in an effort to generate a recommendation, which is not directed towards the improvement of the technology of machine learning, but merely utilizes a machine learning model to perform an established abstract idea. Thus applicant’s claims would not be eligible under said reasoning. Therefore, the previous 101 rejection is upheld. Further elaboration regarding the applied 101 rejection is given below. 

Response to Arguments – 103 Rejection
	Applicant’s arguments in regards to the previously applied prior are rejection are rendered moot in view of the newly amended rejection below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is/are directed towards a judicial exception (i.e. law of nature, natural phenomenon, or an abstract idea) without significantly more.

Claim(s) 1-20 are directed towards an invention for the retrieving of a customer's subscription data, extracting a set of features, assigning coefficients for use in a regression model, each of those coefficients relating to a feature, determine how important those features are to the individual, and generating and transmitting a recommendation. These actions fall within a subject matter grouping which the courts have considered ineligible (Mental Process). These claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea).
Under Step I of the Alice/Mayo framework, it must be considered whether the claims are directed to one or more of the statutory classes of invention. Claim( s) 1-13 are directed towards a server comprising circuity which falls under the product category. Claim(s) 14-16 are directed towards a comprising circuitry which falls under the product category. Claim(s) 17-20 are directed towards a method comprising at least one step. Accordingly, the claims fall within the four statutory categories of invention (method and product) and will be further analyzed under Step 2 of the Alice/Mayo framework.
Under Step 2A, Prong One, of the Alice/Mayo framework, it must be considered whether the claims recite an abstract idea. 
Independent claims 1, 14, and 17 are directed towards an invention directed towards an invention for the retrieving of a customer's subscription data, extracting a set of features, assigning coefficients for use in a regression model, each of those coefficients relating to a feature, determine how important those features are to the individual, and generating and transmitting a recommendation which falls under Mental Process (Observations, Opinions, Evaluations, and Judgments with the aid of pen and paper) in the following limitations:
Retrieve customer subscription data which is associated with a first set of customers related to a set of vehicles, wherein the set of vehicles are controlled with one or more remote applications associated with the server
Extracting a first set of features from the retrieved customer subscription data
Training ... a model based on
Estimation of a set of coefficients of a regression model; and
The extracted first set of features and a first feature of the first set of features wherein,
The first feature corresponds to a paid subscription of a remote application of the one or more remote applications
Each coefficient of the set of coefficients indicates an impact of a corresponding feature from the first set of features on the paid subscription of the remote application
Determine a first performance score of the trained machine learning model based on the first set of features
Determine a second performance score of the trained machine learning model based on a subset of features of the first set of features, wherein the first performance score of the machine learning model is different from the second performance score of the machine learning model
Determine an importance score for each of the extracted first set of features based on a difference between the first performance score and the second performance score of the trained machine learning model
Generate recommendation information related to the remote application based on the determined importance score for each of the first set of features
Transmit the recommendation information...

Dependent claims 2-13, 15-16 and 18-20 merely recite further limitations on the abstract idea and are thus subject to the same rationale as above. 
Under Step 2A, Prong Two, any additional elements are listed Claims 1, 14, and 17 recite the following additional elements:
A server
Circuitry
A machine learning model
An electronic device
These additional elements considered both individually and as an ordered pair do no more than generally link use of the abstract idea to a particular technological environment or field of use. These elements are also mere instructions designed to implement the abstract idea ("apply it") on a computer (See MPEP 2106.0S(f)), or are insignificant extra-solution activity 
(See MPEP 2106.0S(g)). These elements are recited with a high degree of generality, and the specification sets forth the general purpose nature of technologies required to implement the invention (emphasis added). 
Support for this can be found in applicant's specification in paragraph(s) [26]-[28], and 
[103]-[106]
	Under Step 2B, eligibility analysis evaluates whether the claim as a whole amount to Step 2A, Prong Two, there are several additional elements. The server, circuitry, machine learning model, and electronic device are the equivalent of merely adding the words "apply it" to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept (MPEP 2106.0S(f)). Further the machine learning model and server are also merely insignificant extra solution activity (MPEP 2106.0S(g)), specifically mere data gathering which has been shown to be well-understood, routine or conventional in the art (MPEP 2106.05(d)(II)). Claims that amount to nothing more than extra solution activity or mere instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Even when considered in combination, these additional elements represent mere instructions to apply an exception, which do not provide an inventive concept. (Alice Corp., 134 S. Ct. at 2385, 110 USPQ2d at 1983. See also 134 S. Ct. at 2389, 100 USPQ2d at 1984 (warning against a §101 that turns on "the draftsman's art")). Therefore, the claims are not eligible. 
Dependent claims 2-13, 15-16, and 18-20 do not recite any further additional elements, and merely recite further limitations to the abstract idea, and are thus ineligible due to the recited rationale above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-9, and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rackley III, III (US 10,891,677 B2) in view of Cronin (US 2018/0047074 Al) and further in view of Achin (US 2018/0060738 A1).

Claim(s) 1, 14, and 17 –
	Rackley III disclose the following:
A server comprising circuitry (Rackley III: Column 15 lines 14-26, "Referring again to FIG. 3, the computing system, or server 100, may comprise a processing unit 121, a system memory 122, and a system bus 123 that couples various system components including the system memory 122 to the processing unit 121.")
Retrieves customer subscription data which is associated with a first set of customers related to a set of vehicles, wherein the set of vehicles are controlled with one or more remote applications associated with the server; (Rackley III: Column I line 55 - Column 2 line 6, "the subscription vehicle service presents new customers with a set of questions used to generate an initial profile. One of the purposes of the profile is to serve as a reference area that contains information about a user account and the users that are associated with that user account. Further, the information is utilized to either identify additional information that is needed or would be beneficial, initiate a campaign to obtain this additional information and/or present optimized suggestions or recommendations to a user in response to a vehicle request, such as obtaining an initial vehicle or performing a vehicle swap, or to reach out to suggest a swap. Overall, one of the goals of the various embodiments of this invention is to provide a level of artificial intelligence that dynamically approaches an improvement in customer satisfaction in their use of the subscription vehicle service by analyzing tangible and quantifiable metrics obtained from the customer and/or through analysis of the profile.")
Extracts a first set of features from the retrieved customer subscription data; (Rackley III: Column 9 lines 16-47, "The SVS may operate to extract one or more keywords, each of which may be used to generate attribute values, which could be based on the relevance and sentiment associated with the keywords or other weighting. For example, one or more keywords may be determined to pertain to a particular persistent topic, such as preference given to vehicle color or style ... ")
Trains a machine learning model based on ... the extracted first set of features and a first feature of the first set of features, wherein the first feature corresponds to a paid subscription of a remote application of the one or more remote applications (Rackley III: Column 7 lines 54-67, "The SVS may also apply natural language processing and machine learning algorithms to determine whether additional information would be helpful, whether any ambiguous instructions require clarification or whether the requests contradict previously expressed preferences such that clarification would be helpful. In the event that a request is made via free text without reference to a specific option or attribute, the evaluation engine of the SVS may also evaluate whether the request maps closely to an existing option or whether it is better handled by creating a new option or attribute. The evaluation engine may take as inputs all the customer's history interacting with and using the SVS. In particular, data on the customer's current state (e.g., current vehicle's type status, and location) may also be taken into account as a non-limiting example ... ")
Generates recommendation information related to the remote application, based on the determined importance score for each of the first set of features; and (Rackley III: Column 8 line 60- Column 9 line 16, "A wide range of telematics data can be collected, analyzed and then be utilized in a variety of manners when generating vehicle suggestions or swap suggestions. For instance, the location of a driver's current vehicle could be obtained from telematics data and such information may be used in identifying favorable swaps, such as nearby vehicles.")
Transmits the recommendation information to one or more electronic devices associated with the server (Rackley III: Column 9 lines 48 - lines 67, "If the evaluation generates one or more vehicle suggestions 335, the suggestions may be evaluated by the SVS and accepted or rejected, and/or the vehicle swap or suggestions may be presented to the customer and either accepted or rejected.")
Rackley III does not disclose the estimation of coefficients of a regression model, nor does it specifically disclose an impact of a corresponding feature on a set of features, however, Cronin discloses the following limitations:
Estimation of a set of coefficients of a regression model (Cronin: Paragraph 116, "For example, according to some embodiments, these predictive models include models trained according to a logistic regression approach (an example of which will be described in greater detail below with respect to FIG. 11) based on a training set that is obtained and, in some embodiments, continuously updated based on user actions such as viewing, accepting, or rating offerings. In step 1020, the service broker framework retrieves a predictive model (e.g., learned coefficients, a feature list, etc.) associated with a particular offering or class of offerings (or service or class of services) for evaluation."; Paragraph 112, "In step 1106, the device identifies the number of features identified in the data set and, in step 1108, initializes a set of coefficients to be used in the resulting model. According to various embodiments, a coefficient is created for each feature along with one additional coefficient to serve as a constant. Where the model is being trained to output a numerical value, a linear regression approach may be utilized, wherein the final model function may take the form of ... ")
Each coefficient of the set of coefficients indicates an impact of a corresponding feature from the first set of features on the paid subscription of the remote application (Cronin: Paragraph 112, "In step 1106, the device identifies the number of features identified in the data set and, in step 1108, initializes a set of coefficients to be used in the resulting model. According to various embodiments, a coefficient is created for each feature along with one additional coefficient to serve as a constant. Where the model is being trained to output a numerical value, a linear regression approach may be utilized, wherein the final model function may take the form of. .. where X is the set of features { x.sub.1, x.sub.2, ... } and the coefficients {8.sub.0, 8.sub. l, 8.sub.2, ... } are to be tuned by the method 1100 to provide as output an appropriate relevance estimation, consistent with the trends learned from the training data set. In some embodiments the final model function may incorporate a sigmoid function as follows:"; Paragraph 128, "in addition to following approaches other than regression, other embodiments may utilize different methods for tuning coefficients in a regression approach other than batch gradient descent. For example, some embodiments may use stochastic gradient descent, wherein each coefficient update is performed based on a single training example (thereby removing the summation from the partial derivative), and the method additionally iterates through each such example. In other embodiments, the normal equations for regression may be used to find appropriate coefficients, using a matrix-based, non-iterative approach where the set of coefficients is computed as ... ")
Rackley III in view of Cronin does not disclose the use of the model to determine the values of the extracted features however, Achin discloses the following:
Determine a first performance score of the trained machine learning model based on the first set of features (Achin: Paragraph 27, “(a) performing a plurality of predictive modeling procedures, wherein each of the predictive modeling procedures is associated with a predictive model, and wherein performing each modeling procedure includes fitting the associated predictive model to an initial dataset representing an initial prediction problem; (b) determining a first respective accuracy score of each of the fitted predictive models, wherein the first accuracy score of each fitted model represents an accuracy with which the fitted model predicts one or more outcomes of the initial prediction problem; (c) shuffling values of a feature across respective observations included in the initial dataset, thereby generating a modified dataset representing a modified prediction problem; (d) determining a second respective accuracy score of each of the fitted predictive models, wherein the second accuracy score of each fitted model represents an accuracy with which the fitted model predicts one or more outcomes of the modified prediction problem; and (e) determining a respective model-specific predictive value of the feature for each of the fitted models, wherein the model-specific predictive value of the feature for each fitted model is based on the first and second accuracy scores of the fitted model.”)
Determine a second performance score of the trained machine learning model based on a subset of features of the first set of features, wherein the first performance score of the machine learning model is different from the second performance score of the machine learning model (Achin: Paragraph 27, “(a) performing a plurality of predictive modeling procedures, wherein each of the predictive modeling procedures is associated with a predictive model, and wherein performing each modeling procedure includes fitting the associated predictive model to an initial dataset representing an initial prediction problem; (b) determining a first respective accuracy score of each of the fitted predictive models, wherein the first accuracy score of each fitted model represents an accuracy with which the fitted model predicts one or more outcomes of the initial prediction problem; (c) shuffling values of a feature across respective observations included in the initial dataset, thereby generating a modified dataset representing a modified prediction problem; (d) determining a second respective accuracy score of each of the fitted predictive models, wherein the second accuracy score of each fitted model represents an accuracy with which the fitted model predicts one or more outcomes of the modified prediction problem; and (e) determining a respective model-specific predictive value of the feature for each of the fitted models, wherein the model-specific predictive value of the feature for each fitted model is based on the first and second accuracy scores of the fitted model.”)
Determine an importance score for each of the extracted first set of features based on a difference between the first performance score and the second performance score of the trained machine learning model (Achin: Paragraph 26, “(a) performing a plurality of predictive modeling procedures, wherein each of the predictive modeling procedures is associated with a predictive model, and wherein performing each modeling procedure includes fitting the associated predictive model to an initial dataset representing an initial prediction problem; (b) determining a first respective accuracy score of each of the fitted predictive models, wherein the first accuracy score of each fitted model represents an accuracy with which the fitted model predicts one or more outcomes of the initial prediction problem; (c) shuffling values of a feature across respective observations included in the initial dataset, thereby generating a modified dataset representing a modified prediction problem; (d) determining a second respective accuracy score of each of the fitted predictive models, wherein the second accuracy score of each fitted model represents an accuracy with which the fitted model predicts one or more outcomes of the modified prediction problem; and (e) determining a respective model-specific predictive value of the feature for each of the fitted models, wherein the model-specific predictive value of the feature for each fitted model is based on the first and second accuracy scores of the fitted model.”; Paragraph 27, “(a) performing a plurality of predictive modeling procedures, wherein each of the predictive modeling procedures is associated with a predictive model, and wherein performing each modeling procedure includes fitting the associated predictive model to an initial dataset representing an initial prediction problem; (b) determining a first respective accuracy score of each of the fitted predictive models, wherein the first accuracy score of each fitted model represents an accuracy with which the fitted model predicts one or more outcomes of the initial prediction problem; (c) shuffling values of a feature across respective observations included in the initial dataset, thereby generating a modified dataset representing a modified prediction problem; (d) determining a second respective accuracy score of each of the fitted predictive models, wherein the second accuracy score of each fitted model represents an accuracy with which the fitted model predicts one or more outcomes of the modified prediction problem; and (e) determining a respective model-specific predictive value of the feature for each of the fitted models, wherein the model-specific predictive value of the feature for each fitted model is based on the first and second accuracy scores of the fitted model.”)

Rackley III discloses an invention for a paid vehicle subscription service including the generating and transmitting of recommendations based on user data. Cronin discloses a method for determining coefficient importance for a regression model reading features of a paid subscription service for an individual. Achin discloses a method for determining the value of a feature in a model by comparing accuracy results between two tests of said model. At the time of Applicant's application, one of ordinary skill in the art would have deemed it obvious to combine the methods of Rackley III with the teachings of Cronin, as taught by Cronin (Cronin: Paragraph 67, "the offering marketplace instructions 314 may use information about the consumer (e.g., available inputs, parameter values, demographics, health records, app usage, etc.) in conjunction with a rule set or learned model to recommend offerings that are individually tailored to the user."). Also at the time of Applicant’s filed invention, one of ordinary skill in the art would have deemed it obvious to combine the methods of Rackley III in view of Cronin with the teachings of Achin as taught by Achin (Achin: Paragraph 3, “As another example, many businesses use operational data to evaluate performance of business processes, to measure the effectiveness of efforts to improve processes, or to decide how to adjust processes.”)

Claim(s) 2 and 19-
Rackley III in view of Cronin and Achin disclose the limitations of claims 1 and 17
Rackley III further discloses:
Wherein the recommendation information includes: marketing information to increase the paid subscription to the one or more remote applications (Rackley III: Column 4 lines 23-31, "subscription vehicle service that provides vehicle suggestions based on a dynamically changing set of information and an artificial intelligent analysis of the information to generate vehicle suggestions and/or initiate campaigns for the collection of further information ... ")
Claim(s) 3 and 18 –
Rackley III in view of Cronin and Achin disclose the limitations of claims 1 and 17
Rackley III further discloses:
Filters the retrieved customer subscription data based on or more predefined rules and (Rackley III: Column 4 lines 57 - 67, "The SVS accesses the information that is incorporated into the profile and generates metrics 310. Among other things, the metrics include value attributes for various categories of information and use cases. The value attributes can best be understood by way of example. As a non-limiting example, if a customer does not provide a vehicle color preference, the value attribute for the color of a suggested vehicle may be low or zero ... ")
Extracts the first set of features based on the filtered customer subscription data (Rackley III: Column 4 lines 57 - Column 5 line 24, "The SVS accesses the information that is incorporated into the profile and generates metrics 310. Among other things, the metrics include value attributes for various categories of information and use cases. The value attributes can best be understood by way of example. As a non-limiting example, if a customer does not provide a vehicle color preference, the value attribute for the color of a suggested vehicle may be low or zero ... ")

Claim(s) 4 –
Rackley III in view of Cronin and Achin disclose the limitations of claims 1 and 3
Rackley III further discloses:
Wherein the one or more predefined rules include at least one of: a rule related to a geographical location of each of the first set of customers, a rule related to a date of purchase of each of the set of vehicles, a rule related to an age of each of the first set of customers, a rule related to a gender of each of the first set of  customers, a rule related to a model of each of the set of vehicles, a rule related to the remote application, a rule related to usage timelines of the remote application, or a rule related to success or failure of the remote application. (Rackley III: Column 4 lines 57 - Column 5 line 24, "The SVS accesses the information that is incorporated into the profile and generates metrics 310. Among other things, the metrics include value attributes for various categories of information and use cases. The value attributes can best be understood by way of example. As a non-limiting example, if a customer does not provide a vehicle color preference, the value attribute for the color of a suggested vehicle may be low or zero ... ")

Claim(s) 5 and 20-
Rackley III in view of Cronin and Achin disclose the limitations of claims 1 and 17
Rackley III further discloses:
wherein the importance score of a second feature of the first set of features is higher than the importance score of a third feature of the first set of features, and an influence of the second feature on the first feature is more than an influence of the third feature on the first feature. (Rackley III: Column 9 lines 16-4 7, "The SVS may operate to extract one or more keywords, each of which may be used to generate attribute values, which could be based on the relevance and sentiment associated with the keywords or other weighting. For example, one or more keywords may be determined to pertain to a particular persistent topic, such as preference given to vehicle color or style ... "; Column 13 lines 7 - 57, "The evaluation engine 240 primarily analyzes the available data to provide input to the suggestion generator 270 and/or generate events for the event processor 250. The heuristics and algorithms utilized by the evaluation engine 240, as well as the metric generator 230, can be quite varied and are dynamically adjusted ... Thus, as the system is deployed and operates in the field, new heuristics, rules and algorithms can be developed, deployed and monitored to see if the customer satisfaction metrics are beneficially or adversely affected. Based on these results, additional changes may also be implemented. In addition, the ability for customers to provide free form entry of information can also be used to generate and/or modify the heuristics, rules and algorithms. As a non-limiting example, the SVS can detect a trend of customers providing queries with regards to the miles per gallon ratings for vehicles, the volume of the gas tanks and the fuel efficiency. If such requests tend to be at a heightened level of frequency from customers that are swapping out for vehicles for long trips, the SVS may modify the operation of the evaluation engine to identify the number of miles that a vehicle or a class of vehicles will average between having to stop for refueling ... as well as the new value attribute in evaluation a vehicle change request. It should also be appreciated that the artificial intelligence aspect of the SVS can be used to provide valuable information to the SVS operator. For instance, if the distance between fueling value attribute is trending towards a heightened level of importance, the SVS can provide operator notice to evaluate an expansion or modification of the fleet to include an increased number of vehicles with higher distance between refueling parameters or, modify some of the existing or upcoming expansions to the fleet to include auxiliary fuel tanks. In addition, the customer's engagement with a vehicle can be measured and used as an indication of satisfaction. For instance, the measures use of the vehicle, which can be determined based on telematics data obtained from a telematics device, may indicate that the user has a strong or weak affinity towards the vehicle ... ")

Claim(s) 6 –
Rackley III in view of Cronin and Achin disclose the limitations of claim 1
Rackley III further discloses:
wherein the first set of features associated with each of the first set of customers includes at least one of: an age of each customer, a usage of a free subscription of the remote application to control a vehicle by each customer, registration information of the vehicle, a model name of the vehicle purchased by each customer, a year of manufacturing of the vehicle purchased by each customer, a language of each customer, an ethnicity of each customer, information about a number of members in a family of each customer, a census area associated with each customer, a technology preference of each customer for usage of the remote application, or usage of the first feature by each customer. (Rackley III: Column 4 lines 57 - Column 5 line 24, "The SVS accesses the information that is incorporated into the profile and generates metrics 310. Among other things, the metrics include value attributes for various categories of information and use cases. The value attributes can best be understood by way of example. As a non-limiting example, if a customer does not provide a vehicle color preference, the value attribute for the color of a suggested vehicle may be low or zero ... demographic information ... ")

 Claim(s) 7 –
Rackley III in view of Cronin and Achin disclose the limitations of claim 1
Rackley III further discloses:
Retrieves application usage data, wherein the application usage data indicates a usage of the one or more remote applications to control the set of vehicles; (Rackley III: Column 12 lines 14-27, "the metric generator 230 relies not only upon the information in the data store 220 but also a set of algorithms and/or heuristics to analyze the available information for the generation and/or augmentation of value attributes, the generation and/or augmentation of use cases as well as identifying information deficiencies and providing input for generating events to gather further information. The metric generator 230 may also receive input directly from a system operator, the customer interface 200, the information source interface 210 as well as operate in conjunction with the evaluation engine 240 in generating the metrics.")
generates a second set of features, from a plurality of parameters included in the retrieved application usage data; (Rackley III: Column 9 lines 16-47, "The SVS may operate to extract one or more keywords, each of which may be used to generate attribute values, which could be based on the relevance and sentiment associated with the keywords or other weighting. For example, one or more keywords may be determined to pertain to a particular persistent topic, such as preference given to vehicle color or style ... ")
Trains the machine learning model based on the generated second set of features and the first feature which corresponds to the paid subscription of the remote application of the one or more remote applications; (Rackley III: Column 7 lines 54-67, "The SVS may also apply natural language processing and machine learning algorithms to determine whether additional information would be helpful, whether any ambiguous instructions require clarification or whether the requests contradict previously expressed preferences such that clarification would be helpful. In the event that a request is made via free text without reference to a specific option or attribute, the evaluation engine of the SVS may also evaluate whether the request maps closely to an existing option or whether it is better handled by creating a new option or attribute. The evaluation engine may take as inputs all the customer's history interacting with and using the SVS. In particular, data on the customer's current state (e.g., current vehicle's type status, and location) may also be taken into account as a non-limiting example ... ")
Determines the importance score for each of the generated second set of features based on the trained machine learning model; (Rackley III: Column 9 lines 16-4 7, "The SVS may operate to extract one or more keywords, each of which may be used to generate attribute values, which could be based on the relevance and sentiment associated with the keywords or other weighting. For example, one or more keywords may be determined to pertain to a particular persistent topic, such as preference given to vehicle color or style ... ")
Generates the recommendation information related to the remote application, based on the determined importance score for each of the second set of features; and (Rackley III: Column 8 line 60 - Column 9 line 16, "A wide range of telematics data can be collected, analyzed and then be utilized in a variety of manners when generating vehicle suggestions or swap suggestions. For instance, the location of a driver's current vehicle could be obtained from telematics data and such information may be used in identifying favorable swaps, such as nearby vehicles.")
Transmits the recommendation information to the one or more electronic devices associated with the server. (Rackley III: Column 9 lines 48 - lines 67, "If the evaluation generates one or more vehicle suggestions 335, the suggestions may be evaluated by the SVS and accepted or rejected, and/or the vehicle swap or suggestions may be presented to the customer and either accepted or rejected.")

Claim(s) 8 and 15 –
Rackley III in view of Cronin and Achin disclose the limitations of claims 1, 7, and 14
Rackley III further discloses:
wherein the plurality of parameters in the application usage data associated with the one or more remote applications include at least one of: a vehicle identification number of a vehicle, a model name of the vehicle, a year of manufacturing of the vehicle, a country of residence, an enrolment date of a customer on the remote application, a usage of a set of services in the remote application, a timestamp of usage of the remote application, or success or failure information of the usage of the set of services of the remote application. (Rackley III: Column 7 lines 54 - Column 8 line 5, "The evaluation engine may take as inputs all the customer's history interacting with and using the SVS. In particular, data on the customer's current state (e.g., current vehicle's type status, and location) may also be taken into account as a non-limiting example.")

Claim(s) 9 and 16 –
Rackley III in view of Cronin and Achin disclose the limitations of claims 1, 7-8, and 14-15
Rackley III further discloses:
wherein the second set of features include at least one of: a rate of success of usage of each service of the set of services in the remote application, a date of completion of subscription of the remote application, daily usage information related to each service included in the remote application, or a usage percentage information of each service included in the remote application. (Rackley III: Column 7 lines 54 - Column 8 line 5, "The evaluation engine may take as inputs all the customer's history interacting with and using the SVS. In particular, data on the customer's current state (e.g., current vehicle's type status, and location) may also be taken into account as a non-limiting example."; Column 11 line 62 - column 12 line 5, "he data store 220 can provide storage for generated metrics, including but not limited to use cases and value attributes, historical interactions such as prior suggestions and responses from the customer to such suggestions, customer feedback, or the like.")

Claim(s) 11 –
Rackley III in view of Cronin and Achin disclose the limitations of claim 1
Rackley III does not disclose specifically a logistic regression model, however, Cronin discloses the following discloses:	
Wherein the trained machine learning model includes at least one of: a logistic regression model or a random forest model (Cronin: Paragraph 116, "For example, according to some embodiments, these predictive models include models trained according to a logistic regression approach (an example of which will be described in greater detail below with respect to FIG. 11) based on a training set that is obtained and, in some embodiments, continuously updated based on user actions such as viewing, accepting, or rating offerings.")

Rackley III discloses an invention for a paid vehicle subscription service including the generating and transmitting of recommendations based on user data. Cronin discloses a method for determining coefficient importance for a regression model reading features of a paid subscription service for an individual. At the time of Applicant's application, one of ordinary skill in the art would have deemed it obvious to combine the methods of Rackley III with the teachings of Cronin, as taught by Cronin (Cronin: Paragraph 67, "the offering marketplace instructions 314 may use information about the consumer (e.g., available inputs, parameter values, demographics, health records, app usage, etc.) in conjunction with a rule set or learned model to recommend offerings that are individually tailored to the user.")

Claim(s) 12 –
Rackley III in view of Cronin and Achin disclose the limitations of claim 1
Rackley III further discloses:
wherein the one or more remote applications are installed on a customer device associated with each of the first set of customers. (Rackley III: Column 4 lines 33 56, "that the customer is using to access the subscription vehicle service system ("SVS"), or through a or a resident application that accesses the SVS from a mobile device or computing system. The SVS is a computing environment that houses and runs the subscription vehicle service ... ")

Claim(s) 13 –
Rackley III in view of Cronin and Achin disclose the limitations of claim 1
Rackley III further discloses:
wherein one or more customers of the first set of customers are subscribed to the one or more remote applications to control the set of vehicles, and wherein the subscription of the one or more remote applications includes at least one of: a free subscription or a paid subscription of the one or more remote applications. (Rackley III: Column 4 lines I - 11, "The term "possession" is used herein to denote the period of time when a vehicle is assigned to a subscriber or client and is in the custodianship of that subscriber or client. This concept is distinct from "rental" for at least the reason that when a vehicle is rented, the amount paid is a function of the time that the subscriber has the car. Under a subscription service, the payment may comprise a flat fee that does not depend on either the duration of possessions or the frequency of swaps.")

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rackley, II (US 10,891,677 B2) in view of Cronin (US 2018/0047074 Al), Achin (US 2018/0060738 A1), and further in view of Cermak (US 2020/0401126 Al).

Claim 10-
Rackley III in view of Cronin and Achin disclose the limitations of claim 1
Rackley III in view of Cronin and Achin does not disclose remote control of a vehicle, however, Cermak discloses the following:
wherein the set of services included in the remote application of the one or more remote applications include at least one of: a remote start service of the vehicle, a remote locking service of the vehicle, a remote unlocking service of the vehicle, or a horn blow service of the vehicle (Cermak: Paragraph 2, "One general aspect includes a method to initiate remote control of a vehicle, the method including: receiving, via a processor, an indication that a manual drive sequence should be initiated by a remotely located data center; and based on the indication, via the processor, initiating the manual drive sequence such that the data center can remotely control the vehicle ... "; Paragraph 26, "VSM 44 can be a body control module (BCM) that monitors and governs various electrical components located throughout the vehicle body like the vehicle's power door locks ... ")

Rackley discloses a method for a subscription service for vehicles. Cronin discloses a method for determining coefficient importance for a regression model reading features of a paid subscription service for an individual. Achin discloses a method for determining the value of a feature in a model by comparing accuracy results between two tests of said model. Cermak discloses a method for the remote control of a vehicle.   At the time of applicant's filed invention, one or ordinary skill in the art would have deemed it obvious to combine the methods of Rackley in view of Cronin and Achin with the remote control of Cermak, as taught by Cermak (Cermak: Paragraph 1, "It is therefore desirable to provide a system and method that initiates a particular manual drive sequence that allows an advisor of a remote data center to manually control the autonomous vehicle ... ")

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Simoudis (US 2020/0364953 A1): discloses a method of managing various vehicle data
Moustafa (US 2020/0314614 A1): discloses a method for communication with an autonomous vehicle
Dang (US 10710578 B1): discloses a method for determining factors in accidents regarding vehicles for a model
Li (US 2018/0232700 A1): disclose a method for efficient recommendations
Jarrell (US 2017/0301220 A1): discloses a method for smart customized security



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip N Warner whose telephone number is (571)270-7407. The examiner can normally be reached Monday-Friday 7am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Philip N Warner/Examiner, Art Unit 3624                                                                                                                                                                                                        
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624